Title: To James Madison from Thomas Jefferson, 30 April 1823
From: Jefferson, Thomas
To: Madison, James


        
          Dear Sir
          Monticello Apr. 30. 23.
        
        The anxieties expressed in the inclosed letter are pointed to 3. articles. 1. the size of the lecturing rooms. 2. depositories for the Apparatuses. 3. the arrangement of the seats for the Students. 1. If we could have foretold what number of students would come to our University, and what proportion of them would be in attendance on any one Professor at one time, lecturing rooms might have been constructed exactly to hold them, but having no data on which we could act with precision, we were obliged to assume some numbers conjecturally. The ordinary lecturing rooms were therefore adapted to an audience of about 150. students. I question if there ever were more than 25. at any one school of Wm. & Mary, at one time, except the Grammar school. I doubt if in Harvard even they have 100. in attendance, in any one school, at a time. In the great Medical schools of Philadelphia, N. York &c. there are doubtless more. If any school should go

with us beyond the contents of the ordinary lecturing rooms, the Oval rooms in the Rotunda will accomodate double the number. But no human voice can be habitually exerted to the extent of such an audience. We cannot expect our Professors to bawl daily to multitudes as our stump orators do once a year. They must break the numbers into two or more parts accomodated to voice and hearing, & repeat the lecture to them separately.
        2. The Apparatus for Natural philosophy, even the fullest, does not occupy much space, not more than may be arranged on shelves along the walls of the lecturing rooms. If more space however should be wanting, a door of communication with the adjacent dormitories will supply it to any extent. An Astronomical apparatus must have more room. My expectation has always been that the houses now occupied by mr. Brockenbrough must, in the beginning, be taken, and perhaps improved for Astronomical purposes. Their insulated situation, & the elevation of the ground fit the position for that purpose. But if the Professor prefers having his apparatus annexed to his lecturing room, the adjacent dormitories offer an abundant resource. For the Professor of Chemistry, such experiments as require the use of furnaces, cannot be exhibited in his ordinary lecturing room. We therefore prepare the rooms under the Oval rooms of the ground floor of the Rotunda for furnaces, stoves &c. These rooms are of 1100 square foot area each.
        3. As to the arrangement of the seats, some schools require them to be by steps, one above another, others not. Natural philosophy, Chemistry Anatomy will be the better with rising seats; but such are not at all necessary for lectures on languages, history, ethics, metaphysics, belles lettres, Law, Politics &c. Whenever it shall be known what particular Pavilions will be allotted to the Professors of the former schools, the rising benches for them can be readily set up. No doubt that where the numbers to be prepared for are so totally uncertain, their conjectural accomodations will be found to have been miscalculated in some instances, and will require modifications to actual facts when they shall become known. In the mean time our plan is such as to admit much facility of adaptation to varying circumstances.
        Immediately after our last meeting I made to the literary board the proposition of letting us recieve our money by suitable instalments; but have no answer as yet. In the mean time our workmen are distressed, the discharged ones especially: and, not to prolong their sufferings by my absence, I put off my visit to Bedford till after our next court. Ever affectionately & respectfully yours
        
          Th: Jefferson
        
      